FILED
                            NOT FOR PUBLICATION                             FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



RUSLAN DYUESSEMALIYEV and                        No. 06-72782
OLGA POTEKHINA,
                                                 Agency Nos. A072-684-365;
              Petitioner,                        A072-525-521

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 2, 2010
                              Pasadena, California

Before: WALLACE and GRABER, Circuit Judges, and MILLS, Senior District
Judge.**


       Ruslan Dyuessemaliyev, a native and citizen of Kazaµhstan, and his wife

Olga Poteµhina, a native and citizen of Russia, petition for review of the Board of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Richard Mills, Senior United States District Judge for
the Central District of Illinois, sitting by designation.
Immigration Appeals' decision dismissing their appeal from an immigration

judge's (IJ) decision denying their applications for asylum, withholding of

removal, and Convention Against Torture (CAT) relief. We have jurisdiction

under 8 U.S.C. y 1252. We review for substantial evidence, Rivera v. Muµasey,

508 F.3d 1271, 1273 (9th Cir. 2007), and we deny the petition for review.

                                          I

      Regarding Dyuessemaliyev's claims of persecution in Kazaµhstan, the

record evidence would not compel a reasonable finder of fact to overturn the

adverse credibility finding. Dyuessemaliyev's testimony was vague and internally

inconsistent, especially regarding the dates when the alleged abuses occurred.

These inconsistencies are material and go to the heart of the claim. See Don v.

Gonzales, 476 F.3d 738, 741 (9th Cir. 2007).

      Dyuessemaliyev's corroboratory evidence was minimal, consisting of only

two medical documents related to treatment for injuries allegedly suffered at the

hands of the Kazaµh secret police (KNB). The IJ found that one of these

documents was not credible, because it was handwritten on a plain piece of paper

and bore an illegible stamp.

      Dyuessemaliyev failed to corroborate his membership in the Republican

Popular Party of Kazaµhstan (RPPK). We acµnowledge that it would have been


                                          2
difficult for Dyuessemaliyev to provide some of the documents that the IJ noted

were not in evidence, such as the posters and fliers that were allegedly confiscated

by the police. See Guo v. Ashcroft, 361 F.3d 1194, 1201 (9th Cir. 2004).

However, Dyuessemaliyev should have been able to produce some µind of

corroboration of party membership. Dyuessemaliyev's failure to produce any

evidence of party membership undermines his claim, because the IJ already had

reason to question his credibility. See Sidhu v. INS, 220 F.3d 1085, 1091-92 (9th

Cir. 2000).

      Finally, substantial evidence supports the adverse credibility determination

because the IJ found that Dyuessemaliyev could only give a vague description of

the RPPK, and he was only able to describe the party's goals in very general terms.

See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004) (approving an adverse

credibility finding based in part on an expectation that a person who claims active

participation in a group has a deeper understanding of that group's beliefs).

                                          II

      Substantial evidence supports the IJ's adverse credibility determination

regarding Dyuessemaliyev's claim of persecution in Russia, because he could not

provide specific dates for, or details of, his travel between Russia and Kazaµhstan.

Moreover, Dyuessemaliyev could not corroborate his alleged deportation from


                                          3
Russia, his status as a university student in St. Petersburg, or that he had been

contacted by the Russian Federal Security Service (FSB). Persons who are

'deemed unbelievable as to one material fact may be disbelieved in all other

respects.' Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1059 (9th Cir. 2005).

                                          III

      Absent credible testimony, the Petitioners' asylum, withholding of removal,

and CAT claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           4
                                                                          FILED
Dyuessemaliyev v. Holder, No. 06-72782                                      FEB 22 2011

                                                                      MOLLY C. DWYER, CLERK
GRABER, Circuit Judge, dissenting:                                      U.S . CO U RT OF AP PE A LS




      I respectfully dissent.

      Minor discrepancies in dates--the main reason for the BIA's adverse

credibility finding--are not an adequate reason to disbelieve a petitioner. Wang v.

Ashcroft, 341 F.3d 1015, 1021-22 (9th Cir. 2003). If Petitioner left Russia even a

day or two before the month of May began, rather than on May 1, then the dates to

which he testified fit together.

      In addition, in my view it would be unreasonable to expect Petitioner to

obtain corroboration of his political activities and membership in the RPPK.

Indeed, the majority fails to suggest what µind of documentation would be

reasonably available to him.

      When those factors are removed from the equation, the adverse credibility

finding is not supported by substantial evidence.